DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essenmacher (US 2016/0369855).

Claim 1
Essenmacher discloses a method of sensing a state of a disconnect apparatus, comprising (see FIG. 6 in view of general structure of FIG. 2): 
providing a first clutch member (12); 
providing a second clutch member (34) in selective engagement with the first clutch member (12); 
providing a cam mechanism (e.g., 84, 94) configured to selectively actuate the disconnect apparatus; 
providing a sensor assembly (98) including at least one sensor configured to sense at least one substantially continuous magnetic path (see paragraph [0103] and [0149]); 
generating a pulse pattern utilizing the at least one sensor of the sensor assembly (see paragraph [0146] and [0149]); and 
determining a position of the cam mechanism utilizing the pulse pattern (see paragraph [0149]).

Claim 2
Essenmacher discloses wherein the at least one sensor is a Hall-effect sensor (see paragraph [0018] and [0103]).

Claim 3
Essenmacher discloses wherein the sensor assembly further includes a sensor element (98) disposed about the cam mechanism (specifically element 94) (see paragraph [0146]; see also FIG. 6). 

Claim 4
Essenmacher discloses wherein the at least one substantially continuous magnetic path is formed on at least one of the cam mechanism (94) and the sensor element (98) since a magnet(s) is on the cam (94) and the sensor will continuously sense this magnet(s).


Claim 6
Essenmacher discloses further comprising the step of determining a state of the disconnect apparatus based upon the position of the cam mechanism (see paragraph [0032] describing that the signal is a function of the position of the cam).

Claim 7
Essenmacher discloses wherein the cam mechanism includes a first cam member (84 or 38) and a second cam member (94); and wherein the at least one sensor (98) is disposed about a radially outer surface of the second cam member (94), the method further comprising providing a continuous magnetic path adjacent the at least one sensor (94) (the magnetic field path between the magnet on the outer surface of 94 and the sensor 98 would be adjacent to 98).

Claim 8
Essenmacher discloses wherein the at least one sensor is a Hall-effect sensor (see paragraph [0018] and [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essenmacher as set forth in the rejection of claim 1 in view of Tsuchida et al. (US 2021/0050762; hereinafter “Tsuchida”).

Claim 5
Essenmacher discloses wherein the at least one substantially continuous magnetic path includes at least one North pole and at least one South pole since all magnets include a north and south pole but does not disclose that the magnets or their poles are disposed at predetermined intervals about a circumference of the at least one of the cam mechanism and the sensor element. However, Tsuchida discloses spaced sensors (7, 21, 22) with north and south poles at intervals around the circumference of the inner element being measured (see FIGS. 4 and 6, and paragraph [0075]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Essenmacher to include multiple magnets on the inner member, i.e., the cam, in order to provide more sensitive sensing of the rotation of the cam which would allow for sensing of partial rotations.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With reference to claim 9, the prior art does not disclose or render obvious a method of sensing a state of a disconnect apparatus comprising the combination of features as recited including “wherein the pulse pattern enables four states of the disconnect apparatus to be determined including engaged, disengaging, disengaged, and engaging.” The prior art only allows for detection of the engage, disengaged or intermediate positions but does not also detect the process of engaging or the process of disengaging.
With reference to claim 10, Essenmacher discloses wherein at least two sensors are provided generating two separate signals, but the prior art does not disclose or render obvious a method comprising the combination including “where only one of the signals of the first and second sensors changes from high to low or low to high to indicate a state change of the disconnect apparatus.” In the prior art the sensors are all of the same type and it would not have been obvious to have the two specific types recited, namely one operating based on continuous magnetic flow and one that is essentially an on/off type sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeValroger et al. (US 3,806,785) discloses a sensor at one side of a clutch (D, O) that includes a plurality of magnetic poles and a sensor surrounding the poles to detect angular position with great sensitivity. Ekonen et al. (US 2020/0063806) discloses a sensor ring (51) for sensing a cam of a clutch. Wittig (US 2019/0063509) discloses a sensor for a cam ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659